Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
         This communication office action is in response to amendment filed on 4/19/2022. Claims 1-3,7,9, 11, 15-18 and 20 are amended. Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for providing relevant results to requests. 
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of:
a processor configured to control, in a case where a user of a service for providing a space provided with a controllable lock is to withdraw from the service, execution of a withdrawal process in accordance with a current use condition of the service. The claimed system simply describes series of steps initiating a policy when a service withdrawal occurs. 
These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.

In this case, the abstract idea recited in representative claim 1 is certain methods of organizing human activity because the system initiating a policy when a service withdrawal occurs. Initiating a policy when a service withdrawal occurs is a method of organizing human activities or behaviors. Thus, these limitations are directed to an abstract idea because they fall within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.  Furthermore, the dependent claims 1-19 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments
The applicant argues in substance that the claimed features do not fall within 
the ‘certain method of organizing human activities” grouping of abstract ideas. Contrary to the examiner’s assertions, the claimed features do not constitute a method of organizing human activity.
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Under Step 2A Prong 1, applicant submits that claims are not directed to a judicial exception and cannot fall under methods of organizing human activities. Examiner respectfully disagrees. 
The 2019 Revised Guidance explains that “method of organizing human activities includes   receive a request to withdraw from a service, wherein the service provides a space having a controllable lock; and in response to the request to withdraw from the service, control execution of withdrawal process in accordance with a current use condition of the service. The claims are directed to a process for providing relevant results to a request.  Hence, examiner has indicated that these identified limitations are directed to “methods of organizing human activities” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas. Furthermore, using a computer as a tool to implement the abstract ideas does not make it less abstract. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity” or “mental process” as enumerated in Section I of the 2019 PEG.
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.
Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application.  
Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
As mentioned above a generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2457